United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 97-3781
                               ________________

Joyce Holland,                           *
                                         *
            Appellant,                   *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,          *
Social Security Administration,          *
                                         *
            Appellee.                    *
                                         *

                               ________________

                            Submitted: April 15, 1998
                             Filed: August 12, 1998
                              ________________

Before FAGG and HANSEN, Circuit Judges, and STROM1, District Judge.
                         ________________

HANSEN, Circuit Judge.




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
       Joyce Holland appeals the district court's2 grant of summary judgment to the
Social Security Administration, which affirmed the Commissioner's decision to deny
her application for Disability Insurance Benefits and Supplemental Security Insurance.
We affirm.

       We review the Commissioner's denial of benefits by considering whether
substantial evidence supports the Commissioner's decision. See Young ex rel. Trice
v. Shalala, 52 F.3d 200, 202 (8th Cir. 1995). Our review does not weigh the evidence
to determine that a preponderance supports one result or the other; rather, we ask
whether "a reasonable mind would conclude that the evidence is adequate to support
the decision," Rucker for Rucker v. Apfel, 141 F.3d 1256, 1259 (8th Cir. 1998), but
"we must consider evidence that detracts from the Commissioner's decision, as well as
evidence that supports it." Briggs v. Callahan, 139 F.3d 606, 608 (8th Cir. 1998).
Accordingly, the salient points in the record follow.

       Holland filed for benefits in June 1992, alleging disability due to a back injury,
hypertension, hot flashes, and a damaged left wrist. Holland had suffered a work-
related back injury for which she collected worker's compensation during the nine
months just prior to her filing for benefits. While away from work recuperating from
the back injury, Holland fell and broke her wrist, for which she required surgery.
Holland also claimed she suffered from depression and that she had attempted suicide
on two occasions. Holland admitted herself to the hospital in November 1993 for
treatment of chest pains. She was discharged after five days. During the application
process for benefits, she was given a mental examination and diagnosed with an IQ of
69. The record has contradictory evidence regarding each of these alleged
impairments. Following a hearing, an Administrative Law Judge (ALJ) found that she


      2
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, trying the case by consent of the parties pursuant to 28
U.S.C. §636(c) (1994).
                                           2
had a severe combination of impairments, including borderline mental retardation, based
on an IQ score of 69; mild depression, treatable with antidepressants; a history of lower
back strain, with no residual effects; and a medical history which included both a wrist
fracture and a hysterectomy accompanied by hormone treatment, neither of which had
residual effect. Nevertheless, the ALJ found that the combination did not meet or equal
a listed impairment, and that Holland had sufficient residual functional capacity to
perform the kind of work she had performed in the past. Accordingly, the
Commissioner denied her application for benefits.

        On appeal, Holland claims she meets the requirements for being found disabled,
and that the contrary decision of the ALJ is not supported by substantial evidence in the
record. Specifically, she asserts that she meets the listing at 20 C.F.R. pt. 404, subpt.
P, app. 1, §12.05. A claim for benefits based on a mental disorder is governed by §12,
and the listing at §12.05 directly addresses mental retardation. An IQ in the range of
60-70 meets the required level of severity to authorize benefits only in combination with
"a physical or other mental impairment imposing additional and significant work-related
limitation of function;" see id. §12.05(C), or when the condition results in a marked
inability for the claimant to function day-to-day. See id. §12.05(D). Holland claims she
meets the standard of §12.05(C): an IQ in the required range and another impairment.

       Holland's tested IQ falls in the range specified in the listing at §12.05(C). An IQ
test is useful in determining whether an applicant has a mental impairment, but other
information in the record which indicates the individual's ability to function can be used
to discredit the lone IQ score. See id. §12.00(D); see also Mackey v. Shalala, 47 F.3d
951, 953 (8th Cir. 1995)(other evidence in record can be examined to discredit IQ
indicative of mild mental retardation). The ALJ noted several inconsistencies regarding
Holland's mental capabilities which tended to discount the validity of her IQ scores. We
need not address this factual dispute, since an IQ of 69 by itself does not qualify as a
listed mental impairment. We assume without deciding, as did the ALJ, that the


                                            3
IQ test accurately described Holland's mental capacity, and we examine the remaining
evidence to see whether her other alleged impairments, when combined with an IQ of
69, were sufficient to find her disabled.

       The physician who treated Holland's back injury cleared her to return to work
with no disability rating on May 26, 1992, three weeks before she filed for disability.
On June 5, 1992, the physician who had treated her wrist fracture recognized a twenty
percent permanent loss of function in her left hand due to the injury, but nonetheless
cleared her to return to work on June 8, one week before she filed the benefits claim.
The only recommended restriction on her work was that she use a wrist lacer when
lifting heavy objects. Although medical evidence does show that Holland was
prescribed a mild antidepressant after her mother's death, no evidence reflects ongoing
treatment for depression, or that she had ever sought treatment for her two asserted
suicide attempts. The diagnoses which arose from her hospitalization for chest pain
indicated no evidence of heart disease or other circulatory disorders. This evidence
supports the ALJ's conclusion that Holland has no significant work-related injury which
would satisfy the second prong of §12.05(C).

       We conclude that substantial evidence supports the ALJ's conclusion that Holland
does not satisfy the requirements for a listed impairment, and that she remains capable
of performing the kind of work she performed in the past. The ALJ properly denied
Holland disability benefits. Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          4